UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1212



ELIJAH DOLAN,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:03-0208)


Submitted:   November 27, 2006            Decided:   January 9, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & HUBER, L.C., Charleston, West Virginia,
for Appellant. Donna L. Calvert, Regional Chief Counsel, William B.
Reeser, Supervisory Regional Counsel, Joyce M. J. Gordon, Assistant
Regional Counsel, Philadelphia, Pennsylvania; Charles T. Miller,
Acting United States Attorney, Carol A. Casto, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah Dolan appeals the district court’s order adopting

the magistrate judge’s report and affirming the Commissioner’s

denial of disability insurance benefits.            We must uphold the

decision   to   deny   benefits   if   the   decision   is   supported   by

substantial evidence and the correct law was applied.              See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1986).   We have thoroughly reviewed the administrative record and

the parties’ briefs and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.          See Dolan v.

Barnhart, No. 2:03-0208 (S.D. W. Va. Jan. 5, 2005).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                 AFFIRMED




                                  - 2 -